Citation Nr: 1753347	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a left knee disability and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1988 to February 1989 and from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2016, the Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the record. 

The reopened claim of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will inform the Veteran when further action, on his part, is necessary. 


FINDINGS OF FACT

1.  In a June 2007 decision, the AOJ declined to reopen the Veteran's claim for service connection for a left knee disability.  Although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2.  Since the June 2007 AOJ denial, new evidence has been associated with the claims file that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.




CONCLUSIONS OF LAW

1.  The AOJ's June 2007 denial of the claim for service connection for a left knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104; 20.302, 20.1103 (2017). 

2.  As additional evidence received since the AOJ's June 2007 denial is new and material, the criteria for reopening the claim for service connection for a left knee disability are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Rating actions are final and binding based on evidence on file at the time a claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  A claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the determination reached by the AOJ, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of history, the Veteran was first denied service connection for a left knee condition in the March 1992 rating decision which granted service connection for the right.  In a February 2005 rating decision, the AOJ declined to reopen the claim, finding that there was no nexus between the knee disabilities.  Then, in a rating decision issued in June 2007, the AOJ again declined to reopen a claim for service connection for a left knee disability. The denial was based on the finding that there had been no new and material evidence submitted since the previous final denial. 

The Veteran was notified of the decision and of his procedural rights by letter dated in June 2007.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the June 2007 rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. 
§ 5108. 

At the time of the June 2007 rating decision, the evidence of record consisted of the Veteran's VA treatment records. 

The evidence received since the prior final denial includes additional VA treatment records, a May 2012 VA examination of the Veteran's left knee, his August 2016 testimony before the Board, and records from his private chiropractor.  In the August 2016 testimony, the Veteran indicated that he was told by his treating physician that his left knee disability was related to his service-connected right knee. 

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for a left knee disability.  At the time of the prior, June 2007 AOJ denial, the evidence of record did not contain a medical opinion addressing the etiology of his diagnosed disability.  The newly submitted evidence, specifically the testimony that a physician indicated a relationship between the knees, addresses a nexus between the Veteran's service-connected right knee and his left.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the June 2007 denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis and etiology of the claimed disability for which service connection under consideration.  While not in any way dispositive, as this newly received evidence, at a minimum, triggers VA's duty to obtain an examination and/or opinion, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the Veteran's claim for service connection for a left knee disability are met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a left knee disability has been received, to this limited extent, the appeal is granted.




REMAND

As noted above, the Veteran has submitted new evidence which purports to establish a link between his service-connected right knee disability and his left.  His testimony concerning his physician, coupled with the chiropractic reports, while adequate for purposes of reopening his claim, do not provide probative evidence on the question of etiology.  Therefore, the Board finds that a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination or opinion is required when there is evidence of a current disability and an indication that the current disability may be related to service).

While on remand, the AOJ must obtain updated VA treatment records. In addition, the Veteran must be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for any of the conditions on appeal herein, and those records must be obtained and associated with the record.  The Board notes that, at the August 2016 hearing, the Veteran indicated that he was treated at two separate chiropractic offices-Outside Orthopedic and Bay City Chiropractic.  As the records of such treatment have bearing on his claim, they should be obtained prior to any examination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be given an opportunity to identify any outstanding private or VA treatment records related to the claims on appeal.  After obtaining the necessary authorization from the Veteran, all outstanding records must be obtained, to specifically include records from Outside Orthopedic and Bay City Chiropractic.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left knee disability.  The record should be made available to and be reviewed by the examiner.

Based on a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or higher probability) that the Veteran's left knee disability was caused or aggravated (an increase in severity of the disability beyond its natural progression) by his service-connected right knee chondromalacia, right patella, with degenerative joint disease.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


